DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/21 has been entered.

Claim Interpretation
It is noted that claim limitations in this application that use the word “means” (or “step”) are still being interpreted under 35 U.S.C. 112(f), as outlined in the office action of 06/26/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a control database,” which has unclear antecedent because claim 1 (from which claim 5 depends) already requires a database.  How many databases does claim 5 require? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schwaiger (US 2015/0090946) in view of McCormick (US 2003/0205703).

claim 1 Schwaiger discloses a continuous cable winch comprising a drive unit (A, see annotated figure below) and an output unit (76) for applying a drive force to a cable (paragraph 25), which output unit (76) is coupled to the drive unit (A), wherein the drive unit (A) has:

    PNG
    media_image1.png
    323
    908
    media_image1.png
    Greyscale

Schwaiger, Annotated Figure 6
a frequency converter (48, paragraph 27) with a primary side (i.e. from 40/52) for drawing current from a power supply system and with a secondary side (output to motor 72) for outputting an AC voltage,
an AC motor (72, see also paragraph 20) for driving the continuous cable winch at a variable rotation speed which AC motor (72) is supplied with the AC voltage by the frequency converter (48, paragraph 27),
a control unit (52) which is interconnected with the frequency converter (48) and the AC motor (72) for the purpose of controlling the drive unit (A), wherein
the control unit (52) is designed to change the rotational speed of the AC motor (72) by means of the frequency converter (48, paragraph 27).
Schwaiger fails to disclose the control unit with the claimed database, the control unit being designed to determine a variation in current or voltage from the power 
McCormick teaches a similar winch with a motor driven by an adjustable frequency drive (see figure 16).  McCormick further teaches wherein a control unit (1035) has a control database (1090) set up to provide preprogrammed control values (i.e. “model” of motor/torque/speed, see paragraph 121) to the control unit (1035), and wherein the control unit (1035) is designed to determine a variation in current (via sensor 1105) causing an unstable operating point (i.e. current “too small or too large”), and in response, change the rotational speed of the AC motor (58) to a preprogrammed control value (i.e. “commanded speed” programed by the operator before 1035 changes the motor output) by means of a frequency converter (1080) to counteract the variation (i.e. controller 1085 changes the command to inverter 1080; see paragraph 133).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the database, current sensing, and control of the McCormick controller to the Schwaiger controller in order to remedy over-current and under-current situations.

Regarding claim 2 the combination of Schwaiger and McCormick teaches the above winch.  Schwaiger further teaches wherein the control unit (52) has means for voltage detection (potentiometer, paragraph 22) and is designed to reduce, the rotational speed of the AC motor when an undervoltage is detected (i.e. under the broadest reasonable interpretation, Schwaiger reads on this limitation when the user twists 66 and lower control current is supplied from 52).
claim 3 the combination of Schwaiger and McCormick teaches the above winch, and further teaches wherein the control unit (Schwaiger 52 as modified per McCormick 1085) has means for current detection (McCormick 1105) and is designed to reduce the rotational speed of the AC motor (Schwaiger 72) when an overcurrent is detected (as per McCormick paragraph 133).
Regarding claim 4 the combination of Schwaiger and McCormick teaches the above winch.  Schwaiger further teaches wherein the control unit (52) is designed to change the rotation speed of the AC motor (27) between two stages (i.e. between the “rotating” stage and the “nonrotating” stage).
Regarding claim 5 the combination of Schwaiger and McCormick discloses the above winch, and further teaches wherein the control unit (McCormick 1035) has a control database (McCormick 1090) and the control database (McCormick 1090) is designed to provide pre-programmed control values to the control unit (McCormick 1035, i.e. at 1085) (see paragraph 125) based on detected voltages and currents (i.e. the program controls of McCormick are based on various detected voltage signals and currents).
Regarding claim 6 the combination of Schwaiger and McCormick discloses the above winch, and further teaches wherein when an overcurrent is detected by a means for current detection (McCormick 1105), the control unit (McCormick 1035) is designed to change the rotational rotation speed of the AC motor (Schwaiger 72) depending on the detected overcurrent such that the electrical power requirement of the AC motor (Schwaiger 27) drops by the same amount as the AC voltage which is provided by 
Regarding claim 7 the combination of Schwaiger and McCormick teaches the above winch.  Schwaiger further teaches wherein the control unit (52) is designed to halve and to double (capable of halving and doubling) the electrical power requirement of the AC motor (i.e. by turning dial 66 the motor power consumption is modulated from zero power to full power, and all power levels in between).
Regarding claim 8 the combination of Schwaiger and McCormick teaches the above winch.  Schwaiger further teaches wherein the frequency converter (48) is designed to be operated from a power supply system (paragraph 20) with a number of phases (i.e. 1 or 3 phases).
Regarding claim 9 the combination of Schwaiger and McCormick teaches the above winch.  Schwaiger further teaches wherein the frequency converter (48) and the control unit (52) are in the form of an integrated apparatus (i.e. at least physically connected).
Regarding claim 10 the combination of Schwaiger and McCormick teaches the above winch (see claim 6).  Schwaiger further teaches wherein the system is designed for operation with AC voltage.  This inherently includes a voltage of some amount, but Schwaiger does not discuss the exact voltage amounts of the supply system, leaving this commonly understood question to those of ordinary skill in the art reading the reference.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the voltages of Schwaiger of any 
Regarding claims 11-13 the combination of Schwaiger and McCormick teaches the above winch.  Schwaiger further discloses wherein the system is designed for operation with a single-phase or three-phase AC voltage/power.  This inherently includes a voltage of some amount, but Schwaiger does not discuss the exact voltage amounts of the supply system, but rather leaves this commonly understood question to those of ordinary skill in the art reading the reference.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the voltages of Schwaiger of any convenient amount, including those claimed, in order to apply the teachings of Schwaiger in a real-life application.
Regarding claim 14 the combination of Schwaiger and McCormick teaches the above winch.  Schwaiger further teaches single-phase AC power.  Schwaiger does not specifically recite the 230 V adaptor set forth in claim 14.  Official Notice was given in the office action of 06/26/20 that 230 V adaptors are old and well-known in the art.  As Applicant did not timely traverse this statement, it is taken as admitted prior art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the winch of Schwaiger with a typical adapter in order to deliver power safely.

Response to Arguments
Applicant's arguments filed 09/01/21 have been fully considered but they are not persuasive. Applicant argues (pages 5-6) that Schwaiger and McCormick fail to teach 
(1) McCormick teaches a control database (see memory unit 1090) which stores control values for subsequent use, which makes those values “preprogrammed” values.  See paragraph 121.
(2) The controller of McCormick receives a speed command from the operator prior to the controller actuating the motor (see paragraph 132), and compares current sensor output to the commands speed (paragraph 133) to ramp speed to the commanded value.  Under the broadest reasonable interpretation the operator’s command being stored prior to motor output could be considered a “preprogrammed value.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654       

/SANG K KIM/           Primary Examiner, Art Unit 3654